Title: To James Madison from Edward Carrington, 16 February 1789
From: Carrington, Edward
To: Madison, James


My dr sir,
Richmond Feby. 16. 1789
With great pleasure I received your favor of the 20th. Ult, but being distant from Town it did not reach me until about two days ago—the bad weather and other circumstances prevented my being in Richmond at the time of the meeting of the Electors—you have doubtless learned e’er this, that it was not my duty to be there—the antifederalism of my district would have kept out any person whatever under the Name of a Federalist—the issue of this Election fully shews that it was well judged not to try for Congress—a veiw of the papers had pretty well shewn that Jno Adams was the proper Man for Virga. to Vote for as V. P. at least as to a tolerable number of Votes, indeed to ensure Genl W. foremost, it was proper that some votes should be given to others & seeing that so few Anti’s were in, to Vote for Clinton, the two Votes that were given to Jay & Hancock were so given with propriety, in my opinion. I presume you have heard that the votes stood thus for V. P. 5 for Adams, 3 for Clinton, 1 for Jay & 1. for Hancock.
Accept my most Cordial congratulations my good Freind upon your success in your Election—it is an event which I am convinced would not have taken place a fortnight sooner, had it been then tried, and I am equally well convinced, that had you staid away, it would not have happened at all. I am exceedingly glad you acted in opposition to your own & my sentiments in Coming to Virga. I own I did not suppose it possible for your personal attendance in the district to produce an extensive change, limited as your movements must be in so short a time—your letters however have done much good. I have seen Colo. Nichs. Cabel since the Election, who says that even in Amherst they made many votes odds. It is but justice for me to tell you, that in Goochland you are much indebted to Ronald—but for some explanations which he gave to the people at the preceeding Court, upon the Misrepresentations of Mr. Guarrant, you would have had a great Majority against you there. Ronald is now, and was during the Assembly, a decided & bold Federalist. He tells me he was equally decided in the Convention but that he thought it best to keep his sentiments to himself until he came to Vote.
Our Elections both of Electors & [Repre]sentatives throughout the State have [ter]minated much better than we had reason a few months ago to expect. I am happy to find too that the measures of our Assembly upon the subject of the constitution meet with but little approbation even from Antifederalists. I think that things are taking an happy turn amongst the people. I am my Dr sir, yr. Afft. Freind & Servt.
Ed. Carrington
